SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

743
CA 12-01956
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF THE HERTZ CORPORATION AND
HERTZ VEHICLES LLC, PETITIONERS-RESPONDENTS,

                     V                                           ORDER

CITY OF SYRACUSE, ET AL., RESPONDENTS,
AND JOHN’S AUTO BODY SERVICE, LLC,
RESPONDENT-APPELLANT.


JOHN W. BRANDT, PHOENIX, FOR RESPONDENT-APPELLANT.

GOLDBERG SEGALLA, LLP, SYRACUSE (CORY A. DECRESENZA OF COUNSEL), FOR
PETITIONERS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered July 5, 2012 in a proceeding
pursuant to CPLR article 78. The order, inter alia, granted the
motion of respondent John’s Auto Body Service, LLC for leave to renew
and, upon renewal, adhered to an order entered April 17, 2012.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court